Citation Nr: 0110006	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDING OF FACT

The veteran experiences tinnitus, sensorineural in nature, 
due to exposure to acoustic trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred during the veteran's active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
and treatment records/information have been obtained.  The 
Board also finds that VA has met its duty to notify the 
appellant of information and evidence needed to substantiate 
and complete a claim.  In the statement of the case and 
supplemental statement of the case, the veteran has been 
advised of the relevant laws and regulations in order to 
establish service connection for tinnitus and the reasons for 
denial of his claim.  Therefore, the Board will decide this 
issue based on the evidence of record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The Board finds that service connection for tinnitus is 
warranted for the following reasons.  First, as noted, the 
veteran served for 20 years in the military.  Second, in 
August 1977, the RO granted service connection for bilateral 
hearing loss because the veteran was exposed to acoustic 
trauma during service and he developed sensorineural 
bilateral hearing loss.

Third, in a June 1999 VA examination report, a VA examiner 
linked the veteran's currently diagnosed tinnitus to service.  
In other words, after reviewing the claims file and examining 
the veteran, the VA examiner opined that the most likely 
etiology of the veteran's tinnitus appeared to be the 
veteran's underlying sensorineural hearing loss.  The 
examiner specifically determined that the etiology of the 
veteran's tinnitus was the same as that for his hearing loss, 
which was sensorineural in nature.

The veteran's claim is further buttressed by post-service 
medical records that show that he has had various problems 
with tinnitus, as well as statements submitted by the 
veteran.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2000).  Accordingly, in light of the foregoing, and 
granting the veteran the benefit of any doubt, the Board 
concludes that the evidence supports the veteran's claim of 
entitlement to service connection for tinnitus.




ORDER

Service connection for tinnitus is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

